968 F.2d 92
296 U.S.App.D.C. 356
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Derek ANTERN, a/k/a Peter McGregor, Appellant.
No. 91-3262.
United States Court of Appeals, District of Columbia Circuit.
July 1, 1992.

Appeal from the United States District Court for the District of Columbia, No. 91cr00259-01;  Gesell, D.J.
D.D.C.
AFFIRMED.
Before WALD, HARRY T. EDWARDS and STEPHEN F. WILLIAMS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.   To the extent that appellant had a legitimate expectation of privacy in his traveling companion's baby's blanket, he abandoned that expectation when he consented to the search.   See, e.g., United States v. Tortorello, 533 F.2d 809, 814 (2d Cir.), cert. denied, 429 U.S. 894 (1976).   Therefore, the district court did not err in denying appellant's motion to suppress.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.